Citation Nr: 0617703	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for residuals of a jaw 
injury, to include claimed dental and temporomandibular joint 
(TMJ) disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from September 3, 1985 to November 7, 1985, with subsequent 
service in the Alaska Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision, which denied service 
connection for residuals of a jaw injury.  

In May 2004, the appellant appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding.  A transcript of that hearing has been associated 
with the claims file.  

In February 2005, the Board remanded the case to the RO for 
additional development.  Following further action, the RO 
transferred the case back to the Board.  After preliminary 
review of the record, the Board found that incomplete and 
conflicting medical opinions required clarification, and then 
requested an independent medical expert opinion concerning 
the claim.  That opinion has been received and notification 
of such has been furnished to the appellant and her 
representative in accordance with the law.  The Board now 
undertakes further consideration.




FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The appellant's currently demonstrated TMJ disability is 
shown to be the result of a jaw injury during her period of 
active service from September 3, 1985 to November 7, 1985.

3.  The competent medical evidence does not show that the 
appellant's currently demonstrated dental condition, to 
include missing teeth, root-canal treated teeth, and large 
restorations, is related to a jaw injury or otherwise during 
her period of active service from September 3, 1985 to 
November 7, 1985.


CONCLUSIONS OF LAW

1.  The appellant's TMJ disability is due to injury that was 
incurred in service.  38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  The appellant's dental disabilities are not due to injury 
or disease that was incurred in or aggravated during service.  
38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the appellant 
prior to and following the initial RO rating decision in June 
2002, and as explained herein below, the VCAA notice complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the appellant in June 2001 and 
March 2005, the RO advised her of what was required to 
prevail on her claim for service connection for residuals of 
a jaw injury, what specifically VA had done and would do to 
assist in the claim, and what information and evidence the 
appellant was expected to furnish.  The RO specifically 
informed the appellant that VA would assist her in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that she had to provide 
both identifying information and a signed release for VA to 
obtain private records on her behalf.  In the March 2005 
letter, the RO specifically requested the appellant to submit 
any evidence in her possession that was relevant to her 
claim.   

In sum, the RO has sufficiently informed the appellant of the 
information or evidence needed to substantiate her claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the appellant, as 
referenced above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The appellant was afforded the 
opportunity to testify at a hearing before the undersigned in 
May 2004.  The RO has obtained the appellant's service 
medical records.  She has not identified any VA treatment 
records for the RO to obtain on her behalf.  The RO has 
attempted to obtain numerous private treatment records 
identified by her, to include Dr. Wright, Dr. Gottschalk, Dr. 
Williams, Dr. Ingrim, and the Alaska Dental Clinic, but it 
appears that after no response to the RO's request letters, 
the appellant herself obtained and submitted them.  The 
appellant has not identified any additionally available 
evidence for consideration in her appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The appellant was afforded VA examinations in October 2003 
and July 2005, specifically to identify any current residuals 
of the jaw injury noted in the service medical records.  
Moreover, in light of the incomplete and conflicting medical 
opinions obtained for the record, the Board in April 2006 
obtained an independent medical opinion.  Accordingly, the 
Board finds that there is no prejudice to the appellant in 
proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the appellant and that the record is ready 
for appellate review.  

II.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The appellant contends that she currently has dental and TMJ 
disabilities that are attributable to an injury suffered 
during ACDUTRA service from September 3,  1985 to November 7, 
1985.  She asserts that she has had ongoing oral problems 
ever since the in-service injury, to include missing teeth, 
extensive tooth restorations, malocclusion, pain in the area 
of her in-service injury, and clicking and popping of her jaw 
related to TMJ disorder.  

After reviewing the evidence of record and the contentions of 
the appellant, the Board finds that her TMJ disability is 
related to the documented trauma suffered during service but 
that her dental disabilities are not related to the trauma in 
service.   

A review of the appellant's service medical records shows 
that at the time of a military dental examination in 
September 1985, there were numerous missing teeth and 
evidence of root canals having been performed on several 
teeth.  Subsequently, in September 1985, she fell and 
suffered two deep lacerations to the ventral surface of her 
chin.  There was some tissue loss, and there also appears to 
have been some loose teeth and a chipped part of a tooth 
filling.  The lacerations were sutured, and the appellant was 
prescribed pain medication.  Five days later the sutures were 
removed and the lacerations were noted to be well healed.  
Service dental records dated after the injury show that the 
appellant was seen with a chipped amalgam filling at tooth 
#28, which was then replaced.  There were no complaints or 
indications of any loose teeth or jaw-related problems.  

Post-service medical evidence includes private records, VA 
examination reports, and an independent medical opinion.  On 
an October 2003 VA examination, the appellant complained of 
ongoing dental problems since her chin injury in service, and 
also reported that she may have a TMJ disorder on the right 
side and was planning to obtain a referral to an oral 
surgeon.  Following review of the records and examination of 
the appellant, it was the examiner's opinion that the 
appellant's in-service trauma was not responsible for the 
current state of her dentition.  The examiner remarked that 
the appellant's ongoing and current caries and resultant 
restorative diffficulties with her dentition were unrelated 
to the documented chin blow and laceration in service, which 
the examiner stated had caused minor and transient trauma to 
the dentition at the time of the injury.  (The examiner did 
not furnish any findings or opinion with regard to the TMJ 
complaint.)  

In a report dated in May 2004, the appellant's private 
dentist indicated that he has treated the appellant since 
1997, at which time she presented with multiple missing teeth 
and root canal-treated teeth, various large restorations, and 
a moderate malocclusion due to the shifting of the remaining 
teeth.  He related the appellant's report of in-service 
injury and remarked that there was a direct relationship 
involving trauma and subsequent nerve/tooth damage.  He 
opined that sequela could take years to manifest and may have 
caused some of the appellant's tooth loss and nerve damage.  
(He did not furnish any findings or opinion with regard to 
the appellant's TMJ complaint.)

At the time of a VA examination in July 2005, the appellant 
complained of TMJ pain on the left side.  The examiner noted 
that since her entry into service the appellant had lost 
three teeth (#16, 28, and 30), and described the condition of 
the two latter teeth upon the appellant's entry into service.  
The examiner indicated that teeth #28 and #30 were probably 
lost from root fracture or poor response to root canal 
treatment (which the appellant evidently had prior to 
service).  The examiner opined that it was unlikely that the 
missing teeth were related to the appellant's chin injury 
during service.  The examiner noted that TMJ pain complaints 
had changed from the right side on the 2003 VA examination to 
the left side at the time of the present examination, but was 
unable to opine as to whether the TMJ complaints were related 
to the in-service injury in service.  

To clarify and reconcile the incomplete and conflicting 
medical opinions, the Board referred the appellant's case to 
an independent medical expert in March 2006.  An opinion was 
received in April 2006 from Chad Street, DMD, MD, who 
indicated that he had reviewed all medical records, including 
dental visits, emergency room visits, and the included 
panoramic radiographs.  He specifically commented on findings 
of missing teeth and root canals on the appellant's initial 
entry examination panorex, her in-service chin injury that 
involved "deep" lacerations, and the more recent panorex in 
October 2003 that showed flattening and degenerative changes 
within the left TMJ consistent with TMJ syndrome and 
osteoarthritic changes.  Dr. Street opined essentially that 
the appellant likely suffered a condylar injury, particularly 
to the left TMJ, given her injury during service and that 
such injury contributed to her TMJ complaints.  He furnished 
rationale for his opinion.  Dr. Street also concurred with 
previous examination comments concerning the appellant's 
dentition that the extractions and needed replacement 
restorations were considered normal for the lifespan of the 
restorations and were likely not related to injury.  

The Board gives great weight to the conclusions of the 
independent medical expert, particularly as they are based on 
a comprehensive review of the record and accompanied by 
rationale.  The appellant's private dental providers did not 
have the same benefit of review of the appellant's file.  In 
this particular case, as noted, there is medical evidence 
linking the appellant's currently demonstrated TMJ disability 
to a jaw injury during her period of ACDUTRA service from 
September 3, 1985 to November 7, 1985.  There is no other 
contradictory medical opinion of record.  Accordingly, the 
Board finds that the evidence supports the appellant's claim 
of service connection relative to a TMJ disability.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.303.

Relative to the appellant's dental disabilities, the Board 
finds that the competent medical evidence fails to 
demonstrate that her current dental condition, to include 
missing teeth, root-canal treated teeth, and large 
restorations, is related to the jaw injury or otherwise 
during her period of ACDUTRA service from September 3, 1985 
to November 7, 1985.  Both VA examiners as well as the 
independent medical expert furnished unfavorable opinions in 
this regard.  Only the appellant's private dentist offered an 
opinion that suggested that her dental condition to include 
tooth loss may be related to trauma in service.  When 
carefully read, however, the opinion is expressed in 
speculative and general terms.  The examiner did not furnish 
any rationale for his conclusion, there is no discussion of 
scientific or dental studies, and there is no clear 
indication that the examiner reviewed the claims folder, to 
include the appellant's dental records during service and 
thereafter.  In addition, the private dentist's opinion was 
speculative in nature, suggesting that the appellant's dental 
disabilities were possibly, not probably, the result of in-
service trauma.  See Warren v. Brown, 6 Vet. App. 4,6 (1993) 
(doctor's statement framed in terms such as "could have 
been" is not probative).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In light of the foregoing, the Board finds that this 
opinion, when compared with the other overwhelming evidence 
to the contrary, has limited probative value.  

The appellant's own assertion that her dental problems are 
attributable to injury during her period of service also 
lacks probative value, because she is a lay person and not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 495 (1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current dental disabilities 
are not medically linked to service to include injury 
therein.  As the preponderance of the evidence is against the 
claim of service connection for dental disability as a 
residual of a jaw injury, the benefit-of-the-doubt rule does 
not apply, and the claim to that extent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The claim for service connection for a TMJ 
disability, however, is supported by the evidence and is 
therefore granted.  


ORDER

Service connection for a TMJ disability, as a residual of a 
jaw injury, is granted.  

Service connection for dental disability, as a residual of a 
jaw injury, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


